THIS case is between the same parties as appear in No. 12,949, Colorado Tax Commission v. Colorado CentralPower Company, 94 Colo. 287, 29 P.2d 1030, just decided. There we reversed a judgment of the district court of Jefferson county, and directed that the tax assessment which had been made upon the company's property by the commission, and which had been *Page 293 
erroneously reduced by the lower court, be restored. The present case has exactly similar issues, differing solely because of the fact that there is involved only that portion of the aforesaid assessment which represented the company's property within Arapahoe county. The place of trial was changed to Jefferson county under chapter 90 of S. L. '29. Though the case is separate and distinct, having its individual transcript of the record, it has by agreement been tried in this court upon the same bill of exceptions as that filed in the other case, with the same printed abstract of the record and briefs, and they were orally argued together. For the reasons stated in the opinion handed down in No. 12,949, supra, the judgment of the district court of Arapahoe county is likewise reversed with directions to enter a judgment affirming the commission's assessment.
Judgment reversed with directions.